DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2021 has been entered.

 Response to Amendment
	The amendment filed on 01/28/2021 has been entered.

Response to Arguments
	The amendments are acknowledged.  Applicant’s claim amendments, filed on 10/14/2020 have been fully considered and persuasive.  The 101 rejection on claims 1-11, and 13-20 and 103 rejection on 1-20 have been withdrawn.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “input device” in claims 1, 12, and 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Specifically, paragraph [0052], of applicant’s publish publication describes “input devices” as being “input interfaces, the calculator is suitable for receiving input signals originating from various acquisition means. An acquisition means could be a touchscreen or a keyboard, enabling the user to enter information. Another acquisition means could be a device for determining the shape of the spectacle frame. The input signals could then be related to the shape of the spectacle frame and to the information entered by the user.”
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record does not disclose or suggest a process for testing the feasibility of a pair of spectacles including an identified spectacle frame, the process comprising, the first range of values including a first zone within which the pair of spectacles is feasible, the first zone encompassing first corner points of the first plurality of points and other first points within a first area between the first corner points; the second range of values including a second zone within which the pair of spectacles is feasible, the second zone encompassing second corner points of the second plurality of points and other second points within a second area between the second corner points; and verifying, for a characteristic number of values of each of the second parameters, that the pair of spectacles is feasible irrespective of the value of each of the first parameters included in the second range in order to verify a priori a possibility of assembling the pair of spectacles, when the wearer is not yet identified, along with other claim limitations.
Claims 2-11, and 14-20 are allowed due to claim dependency.

Regarding claim 1, Suy et al. US Patent Application Publication 2010/0293192-A1 teaches a process for testing the feasibility of a pair of spectacles including an identified spectacle frame (figures 3 and 4; paragraph [0019], the method is implemented to aid an optician to select a pair of ophthalmic lenses which suits chosen frame parameters and wearer data), the 
Suy et al. does not teach the first range of values including a first zone within which the pair of spectacles is feasible, the first zone encompassing first corner points of the first plurality of points and other first points within a first area between the first corner points; the second range of values including a second zone within which the pair of spectacles is feasible, the second zone encompassing second corner points of the second plurality of points and other second points within a second area between the second corner points; and verifying, for a characteristic number of values of each of the second parameters, that the pair of spectacles is feasible irrespective of the value of each of the first parameters included in the second range in order to verify a priori a possibility of assembling the pair of spectacles, when the wearer is not yet identified.

Regarding claim 12, the prior art of record does not disclose or suggest a catalogue of spectacle frames available for manufacturing pairs of spectacles; the catalogue comprising, the first range of values including a first zone within which the pair of spectacles is feasible, the second zone encompassing first corner points of the first plurality of points and other first points within a first area between the first corner points, and the second range of values including a second zone within which the pair of spectacles is feasible, the second zone encompassing second corner points of the second plurality of points and other second points within a second area between the second corner points, said first and second ranges of values being defined such that it is verified that it is possible to manufacture a pair of spectacles with said spectacle frame 

Regarding claim 12, Suy et al. US Patent Application Publication 2010/0293192-A1 teaches a catalogue of spectacle frames available for manufacturing pairs of spectacles (figures 3 and 4; paragraph [0019], the method is implemented to aid an optician to select a pair of ophthalmic lenses which suits chosen frame parameters and wearer data), the catalogue comprising, for each spectacle frame, an identifier of the spectacle frame (figures 3 and 4; paragraph [0019], the method is implemented to aid an optician to select a pair of ophthalmic lenses which suits chosen frame parameters and wearer data), a first range of values of at least two first parameters relating to a spectacle wearer (figure 5; paragraph [0041] to [0043], a sphere parameter value V1 and a cylinder parameter V2) acquired by at least one input device (paragraph [0040], first criterion is inputted in the computer system), the at least two first parameters including at least one refractive power of an ophthalmic lens (paragraph [0040], pair of lenses) for the pair of spectacles (figure 5; paragraph [0041] to [0043], a sphere parameter value V1 and a cylinder parameter V2), the first range of values including a plurality of points corresponding to doublets of values of the at least two first parameters (shown in figure 5 on the x-axis, cylindrical power value and y-axis a spherical refractive power value; note: applicant’s specification page 11, lines 7-0, “Each doublet then comprises, on the x-axis, a cylindrical power Pc value and, on the y-axis, a spherical refractive power Ps value), a second range of values of at least two second parameters relating to a spectacle wearer (paragraph [0039], data set includes data relative to the wearer (paragraph [0039], for example, a pupillary distance d of the wearer (figure 2) and data relative to combination of the wearer and the chosen frame F (for example 
Suy et al. does not teach the first range of values including a first zone within which the pair of spectacles is feasible, the second zone encompassing first corner points of the first plurality of points and other first points within a first area between the first corner points, and
 the second range of values including a second zone within which the pair of spectacles is feasible, the second zone encompassing second corner points of the second plurality of points and other second points within a second area between the second corner points, said first and second ranges of values being defined such that it is verified that it is possible to manufacture a pair of spectacles with said spectacle frame irrespective of the values of the first and second parameters included in the first and second ranges.

Regarding claim 13, an indicator of feasibility of a pair of spectacles by an identified spectacle frame, the indicator comprising, a physical indication configured to be affixed to the pair of spectacles and being one of a grade indicator and a sticker, the second range of values including a second zone within which the pair of spectacles is feasible, the second zone encompassing second corner points of the second plurality of points and other second points 

Regarding claim 13, Suy et al. US Patent Application Publication 2010/0293192-A1 teaches an indicator of feasibility of a pair of spectacles by an identified spectacle frame (figures 3 and 4; paragraph [0019], the method is implemented to aid an optician to select a pair of ophthalmic lenses which suits chosen frame parameters and wearer data), the indicator comprising, acquiring first range of values of at least two first parameters relating to a spectacle wearer (figure 5; paragraph [0041] to [0043], a sphere parameter value V1 and a cylinder parameter V2) by at least one input device (paragraph [0040], first criterion is inputted in the computer system), the at least two first parameters including at least one refractive power of an ophthalmic lens (paragraph [0040], pair of lenses) for the pair of spectacles (figure 5; paragraph [0041] to [0043], a sphere parameter value V1 and a cylinder parameter V2), the first range of values including a plurality of point corresponding to doublets of values of the at least two first parameters (shown in figure 5 on the x-axis, cylindrical power value and y-axis a spherical refractive power value; note: applicant’s specification page 11, lines 7-0, “Each doublet then comprises, on the x-axis, a cylindrical power Pc value and, on the y-axis, a spherical refractive power Ps value;), acquiring a second range of values of at least two second parameters relating to 
	Suy et al. does not teach the second range of values including a second zone within which the pair of spectacles is feasible, the second zone encompassing second corner points of the second plurality of points and other second points within a second plurality of points and other second points within a second area between the second corner points, a physical indication configured to be affixed to the pair of spectacles and being one of a grade indicator and a sticker, the physical indication being determined by said first and second ranges of values being defined such that it is verified that it is possible to manufacture a pair of spectacles with said spectacle frame irrespective of the values of the first and second parameters included in the first and second ranges, wherein the physical indication is determined as a function of the first and second zones of the first and second ranges that are verified as being feasible.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534.  The examiner can normally be reached on Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bumsuk Won can be reached on 571-272-2713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HENRY A DUONG/Examiner, Art Unit 2872

/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872